Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
 
This action is responsive to remark and amendment filed on 5/17/2022 and ETD filed and approved on 7/20/2022.
b.    	Claims 1-20 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-20 are allowed as the prior art of record, the combined teaching of Do and Lopez and Berger fails to disclose the features in a particular manner as claimed.
	Do discloses system for migrating data items from a source cluster to a destination cluster in a database system. During operation, while the database continues to process live database traffic, the system records a current position in an operation log for the database, wherein the operation log comprises a sequential record of operations applied to the database. Next, the system retrieves data items from the source cluster, and inserts the copies of the retrieved data items into the destination cluster. The system also applies a sequence of updates, starting from the recorded position in the operation log, to the copies of the data items in the destination cluster. Finally, after the sequence of updates is applied, the system performs a cut-over operation that diverts the live database traffic from the data items on the source cluster to the copies of the data items on the destination cluster.
	Lopez discloses for replicating a source storage system, a scan module generates a source storage server description for each source storage server of the source storage system from a scan of the source storage system. The source storage server description includes a replication type and a source volume record for each source logical volume of the source storage server. A provision module determines a number of replicated instances of each source logical volume for a target storage system from the replication type. In addition the provision module generates a target storage server description for each target storage server of the target storage system from each source storage server description in response to the target storage system satisfying a target storage requirement.	
	Berger discloses systems and methodologies are provided for synchronizing a state of a target serve with that of a source server. During such synchronization process users that interact with the target server can still query data therefrom, with no interruption of service, and are switched to a new state of database upon completion of the synchronization process. Additionally, a transaction consistency is maintained and system administrators are enabled to change location of the data caches, and distribute data and/or applications among a plurality of server configurations by the synchronization process. 
	However, the combined teaching of Do and Lopez and Berger fails to teach copying, in a first database access mode, a plurality of records of a distributed database from an original set of storage servers comprising a first number of storage servers to a destination set of storage servers comprising a second number of storage servers, wherein the second number exceeds the first number; receiving, in the first database access mode, a database access request comprising a primary key; identifying, by dividing a numeric value of the primary key by the first number of storage servers, a storage server of the original set of storage servers; routing the database access request to the identified storage server; switching, by a processing device, to a second database access mode, in which database read requests are routed to the destination set of storage servers and database update requests are routed to both the original set of storage servers and the destination set of storage servers; and switching, by the processing device, to a post-migration database access mode, in which database read and update requests are routed to the destination set of storage servers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168